See NRS 34.810(1)(b)(2); NRS 34.810(2).          Appellant's petition was
                procedurally barred absent a demonstration of good cause and prejudice.
                See NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3).
                             In an attempt to excuse his procedural defects, appellant
                claimed that the United States Supreme Court decisions in Lafler v.
                Cooper, 566 U.S.      , 132 S. Ct. 1376 (2012), and Missouri v. Frye, 566
                U.S.    , 132 S. Ct. 1399 (2012), provided good cause to raise his claim
                that trial counsel was ineffective for failing to secure or communicate plea
                offers. Appellant asserted that, because these two cases were decided on
                March 21, 2012—after he filed his first post-conviction petition for a writ
                of habeas corpus—he could not have raised this ineffective-assistance
                claim in his earlier petition. Appellant's good-cause argument was
                without merit because his case was final when Cooper and Frye were
                decided, and he failed to demonstrate that the cases would apply
                retroactively to him. Even if Cooper and Frye announced new rules of
                constitutional law, he failed to allege facts to support that he met either
                exception to the general principle that such rules do not apply
                retroactively to cases which were already final when the new rules were
                announced. See Colwell v. State, 118 Nev. 807, 816-17, 59 P.3d 463, 469-
                70 (2002).




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                                Be6ause the petition was procedurally barred and appellant
                   failed to demo.strate good cause, we conclude that the district court did
                   not err in denying the petition. 2 Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.




                                                                Gibbons


                                                                                     , J
                                                                Douglas


                                                                 \

                                                                Saitta
                                                                          Id
                   cc: Hon. Doug Smith, District Judge
                        David J. Tiffany
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                         2We   note that the district court erred in finding that it lacked
                   jurisdiction ovr the petition because the appeal from appellant's first
                   post-conviction habeas petition was pending in this court. We
                   nevertheless affirm because the district court reached the correct result in
                   denying the petition. See Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338,
                   341 (1970).




SUPREME COURT
        OF
     NEVADA
                                                                  3
(0) 1947A


 IIEZZESE2111111               , t•   47:474•   7 _ 1.4 7
                                                      4     '             Arr:11   Att